Case 1:20-cv-00212-TSK Document 39 Filed 04/28/21 Page 1 of 23 PageID #: 400



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                              CLARKSBURG

KIMBERLY I. GASPER and
ANDY FOSTER, husband,

           Plaintiffs,

v.                                             CIVIL ACTION NO. 1:20cv212
                                                          (KLEEH)

SWICK & SON MAINTENANCE SPECIALISTS,
INC., individually doing business as
Chesapeake Mechanical & Coatings,
CONWAY-PHILLIPS HOLDINGS, LLC, PROCESS
COMBUSTION CORPORATION, WEYERHAEUSER
COMPANY, WEYERHAEUSER NR COMPANY,
CHRIS CORDER, JOHN DOES 1-5, and XYZ
CORPORATIONS 1-5,

           Defendants.

                      MEMORANDUM OPINION AND ORDER
                 GRANTING MOTION TO REMAND [ECF NO. 15]

       Pending before the Court is a Motion to Remand filed by

Plaintiffs      Kimberly   I.   Gasper   and   Andy    Foster.    ECF    No.   15.

Plaintiffs filed the Motion to Remand pursuant to 28 U.S.C. §§

1441 and 1446 and move to remand the instant action to the Circuit

Court of Harrison County, West Virginia, alleging that Defendants

have   failed    to   satisfy   its   burden   of     proving    the    diversity

jurisdiction requirement under 28 U.S.C. § 1441. Defendant Swick

& Son Maintenance Specialists, Inc., d/b/a Chesapeake Mechanical

& Coatings (“Chesapeake”) filed a Notice of Removal to remove the

matter from the Circuit Court of Harrison County, West Virginia,

to the United States District Court for the Northern District of

West Virginia alleging against Plaintiffs fraudulent joinder of
Case 1:20-cv-00212-TSK Document 39 Filed 04/28/21 Page 2 of 23 PageID #: 401
                       MEMORANDUM OPINION AND ORDER
                  GRANTING MOTION TO REMAND [ECF NO. 15]

the individual defendant, Chris Corder. For the reasons discussed

herein, the Motion to Remand is GRANTED. [ECF No. 15].



                            I.     PROCEDURAL HISTORY

     Plaintiffs Kimberly I. Gasper and Andy Foster (“Plaintiffs”)

filed a Complaint in the Circuit Court of Harrison County, West

Virginia, on June 26, 2020. ECF No. 1-1. Plaintiffs’ Complaint was

served on Defendant Chris Corder on June 27, 2020, by certified

mail. ECF No. 1-1. Plaintiff’s Complaint was served on Defendant

Swick   &   Son   Maintenance          Specialist,   Inc.,   individually   doing

business as Chesapeake Mechanical & Coatings, on July 31, 2020, by

certified mail. ECF No. 1-3. The West Virginia Secretary of State

effectuated       service    of    Plaintiffs’       Complaint   on   Defendants

Weyerhaeuser      Company,       Process    Combustion   Corporation,    Conway-

Phillips Holdings, LLC, and Weyerhaeuser NR Company on August 3,

2020. Id. Defendant Chris Corder moved to dismiss the action

pursuant to Rule 12(b)(6) of the West Virginia Rules of Civil

Procedure on July 28, 2020. ECF No. 1-2. Chesapeake timely filed

the Notice of Removal pursuant to 28 U.S.C. § 1446(b)(2)(B) on

August 25, 2020. ECF No. 1.



                                 II.    GOVERNING LAW

     When an action is removed from state court, the district court

must determine whether it has original jurisdiction over the

                                            2
Case 1:20-cv-00212-TSK Document 39 Filed 04/28/21 Page 3 of 23 PageID #: 402
                         MEMORANDUM OPINION AND ORDER
                    GRANTING MOTION TO REMAND [ECF NO. 15]

plaintiff’s claims. Kokkonen v. Guardian Life Ins. Co. of Am., 511

U.S.   375,    377    (1994).     “Federal    courts     are    courts     of   limited

jurisdiction.        They    possess    only      that     power     authorized     by

Constitution and statute, which is not to be expanded by judicial

decree[.]” Id. (citations omitted). “Because removal jurisdiction

raises significant federalism concerns, we must strictly construe

removal jurisdiction.” Mulcahey v. Columbia Organic Chems. Co., 29

F.3d 148, 151 (4th Cir. 1994) (citation omitted).

       Federal courts have original jurisdiction over two types of

cases: those involving federal questions under 28 U.S.C. § 1331

and    those        involving     diversity       of     citizenship       under     28

U.S.C. § 1332. When a party seeks to remove a case based on

diversity      of    citizenship,      that    party      bears      the   burden   of

establishing that “the matter in controversy exceeds the sum or

value of $75,000, exclusive of interests and costs, and is between

citizens of different states[.]” 28 U.S.C. § 1332. Generally, §

1332 requires complete diversity among parties, which means that

the citizenship of all defendants must be different from the

citizenship of all plaintiffs. See Caterpillar, Inc. v. Lewis, 519

U.S. 61, 68 (1996). For purposes of diversity of citizenship

jurisdiction         under   28    U.S.C.     §    1332,       “an    unincorporated

association shall be deemed to be a citizen of the State where it

has its principal place of business and the State under whose laws

it is organized.”        28 U.S.C. § 1332(d)(10).

                                         3
Case 1:20-cv-00212-TSK Document 39 Filed 04/28/21 Page 4 of 23 PageID #: 403
                       MEMORANDUM OPINION AND ORDER
                  GRANTING MOTION TO REMAND [ECF NO. 15]

       It is required that an action “be fit for federal adjudication

at the time the removal petition is filed.” See 28 U.S.C. §

1441(a); Moffitt v. Residential Funding Co., LLC, 604 F.3d 156,

159 (4th Cir. 2010) (quoting Caterpillar Inc., 519 U.S. at 73). If

the complaint does not contain a specific amount in controversy

and the defendant files a notice of removal, “the defendant bears

the    burden     of    proving    that    the   claim    meets    the    requisite

jurisdictional amount,” and “the court may consider the entire

record” to determine whether that burden is met. Elliott v. Tractor

Supply Co., No. 5:14CV88, 2014 WL 4187691, at *2 (N.D.W. Va. Aug.

21, 2014) (citation omitted). If the defendant sufficiently proves

by a preponderance of the evidence that the amount in controversy

exceeds $75,000 and the parties are diverse, then removal is

proper. Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S.

81, 87-88 (2014). “[A]bsent a binding stipulation signed by [the

plaintiff] that he will neither seek nor accept damages in excess

of    $75,000,    the    Court    must    independently    assess     whether     the

defendants [have] proven by a preponderance of the evidence that

[the plaintiff’s] complaint seeks damages in excess of $75,000.”

Virden v. Altria Group, Inc., 304 F.Supp.2d 832, 947 (N.D.W. Va.

2004). Where       diversity      jurisdiction     is    doubtful,       remand    is

required.        Maryland    Stadium       Authority      v.      Ellerbe    Becket

Incorporated, 407 F.3d 225, 260 (4th Cir. 2005).



                                           4
Case 1:20-cv-00212-TSK Document 39 Filed 04/28/21 Page 5 of 23 PageID #: 404
                    MEMORANDUM OPINION AND ORDER
               GRANTING MOTION TO REMAND [ECF NO. 15]

     Plaintiffs, as masters of the Complaint, determine who to sue

and for what to sue the chosen Defendants.            See Lincoln Property

Co. v. Roche, 546 U.S. 81, 91 (2005) (“In general, the plaintiff is

the master of the complaint and has the option of naming only

those parties the plaintiff chooses to sue, subject only to the

rules of joinder [of] necessary parties.”) (quoting 16 J. Moore et

al., Moore's Federal Practice § 107.14[2][c], p. 107–67 (3d ed.

2005)).

     Complete diversity exists between the parties when “no party

shares common citizenship with any party on the other side.” Mayes

v. Rapoport, 198 F.3d 457, 461 (4th Cir. 1999). The fraudulent

joinder   doctrine   is   an   exception   to   the    complete   diversity

requirement, in that it “permits removal when a non-diverse party

is (or has been) a defendant in the case.” Id. In essence, a

defendant may remove a case on the basis of diversity jurisdiction

even if a non-diverse defendant is a party to the case, so long as

the removing party can prove that the non-diverse defendant was

fraudulently joined, by demonstrating either (1) “outright fraud

in the plaintiff’s pleading of jurisdictional facts” or (2) that

“there is no possibility that the plaintiff would be able to

establish a cause of action against the in-state defendant in state

court.” Hartley v. CSX Transp., Inc., 187 F.3d 422, 424 (4th Cir.

1999) (internal citation omitted) (emphasis omitted). Fraudulent

joinder “effectively permits a district court to disregard, for

                                     5
Case 1:20-cv-00212-TSK Document 39 Filed 04/28/21 Page 6 of 23 PageID #: 405
                      MEMORANDUM OPINION AND ORDER
                 GRANTING MOTION TO REMAND [ECF NO. 15]

jurisdictional purposes, the citizenship of certain nondiverse

defendants,      assume   jurisdiction   over    a    case,    dismiss   the

nondiverse defendants, and thereby retain jurisdiction.” Mayes,

198 F.3d at 461 (internal citation omitted).

     In the United States Court of Appeals for the Fourth Circuit,

“fraudulent joinder claims are subject to a rather black-and-white

analysis [and] [a]ny shades of grey are resolved in favor of

remand.” Hartman v. Caraco Pharmaceutical Laboratories, Ltd., 789

F.Supp.2d 701, 703 (S.D.W. Va. 2011). A removing defendant bears

a heavy burden of establishing that the non-diverse defendant has

been fraudulently joined. Mayes, 198 F.3d at 464. Under the “no

possibility” standard, a removing defendant cannot succeed if

there is a “glimmer of hope” that plaintiff’s claim against a non-

diverse defendant will succeed. Id. at 466.



                           III. THE COMPLAINT

     A. The Parties

     Plaintiffs Kimberly I. Gasper and Andy Foster, wife and

husband,   are    residents   and   citizens    of   Pearl    River   County,

Mississippi. Compl., ECF No. 1-1, ¶ 1. Defendant Chesapeake, a

corporation duly organized and existing under the laws of the state

of Maryland, with a principal place of business in the state of

Maryland, is qualified to do and is doing business in the State of

West Virginia. Id. at ¶ 2, ECF No. 1, ¶ 16(b). Defendant Conway-

                                     6
Case 1:20-cv-00212-TSK Document 39 Filed 04/28/21 Page 7 of 23 PageID #: 406
                    MEMORANDUM OPINION AND ORDER
               GRANTING MOTION TO REMAND [ECF NO. 15]

Phillips Holding, LLC, (“Conway-Phillips”), is a limited liability

company organized and existing under the laws of the State of West

Virginia; however, a limited liability company is considered a

citizen of every jurisdiction of which any member is a citizen.

Compl., ECF No. 1-1, ¶ 3, Central W. Va. Energy Co., Inc. v.

Mountain State Carbon, LLC, 636 F.3d 101, 103 (4th Cir. 2011).

Because the sole member of Conway-Phillips is an individual who is

a resident of the state of Pennsylvania, Conway-Phillips is a

citizen of the state of Pennsylvania. ECF No. 1, ¶ 16(c)-(e).

Defendant Process Combustion Corporation (“Process Combustion”),

is a legally organized corporation and existing under the laws of

the state of Pennsylvania, has done business in the state of West

Virginia, and is therefore subject to jurisdiction pursuant to W.

Va. Code § 31D-15-1510. Compl., ECF No. 1-1, ¶ 4. Defendant

Weyerhaeuser      Company   (“Weyerhaeuser”)     is    a   legally   organized

foreign corporation with residency in the state of Washington, and

doing business throughout the state of West Virginia, and within

the county of Harrison. Id. at ¶ 5, ECF No. 1, ¶ 16(g). Defendant

Weyerhaeuser      NR   Company   (“Weyerhaeuser    NR”),     a   wholly   owned

subsidiary   of    Defendant     Weyerhaeuser,    is   a   legally   organized

foreign corporation doing business throughout the state of West

Virginia, and within the county of Harrison. Compl., ECF No. 1-1,

¶¶ 6-7. Defendant Chris Corder (“Defendant Corder”) is a resident

and citizen of Upshur County, West Virginia, and was an employee,

                                      7
Case 1:20-cv-00212-TSK Document 39 Filed 04/28/21 Page 8 of 23 PageID #: 407
                     MEMORANDUM OPINION AND ORDER
                GRANTING MOTION TO REMAND [ECF NO. 15]

representative,       or   agent     of       Defendants    Weyerhaeuser     and

Weyerhaeuser NR (collectively “Weyerhaeuser defendants”). Compl.,

ECF No. 1-1, ¶¶ 8-9.

     Plaintiffs allege that jurisdiction and venue are appropriate

in the Circuit Court of Harrison County, West Virginia, because

certain defendants, including the Weyerhaeuser defendants, while

not citizens of the state, conduct business in Harrison County,

and Defendant Corder is a citizen and resident of West Virginia.

Id. at ¶ 13.

     B. The Factual Allegations

     Plaintiffs allege that on June 30, 2018, Plaintiff Kimberly

I. Gasper, (“Plaintiff Gasper”), an employee of Southern Erectors,

Inc., was injured while working at a Weyerhaeuser plant in Braxton

County, West Virginia. Id. at ¶¶ 16-17. Southern Erectors, Inc.,

(“Southern Erectors”), a non-party to this action, had been hired

“to sandblast/paint a large tank located in the plant.” Id. at ¶

17. Defendants had also been hired to perform work at the plant.

Id. at ¶ 18.

     Plaintiff Gasper was working as a safety technician and in

completing various job tasks, had placed “a red (danger) barricade

around   the   area   where   work   was      to   be   performed   by   Southern

Erectors.” Id. at ¶ 19. On June 30, 2018, Plaintiff Gasper tripped

and fell onto a concrete floor, landing on her hands and knees,

after attempting to step over “the duct tubing and wires left by

                                          8
Case 1:20-cv-00212-TSK Document 39 Filed 04/28/21 Page 9 of 23 PageID #: 408
                       MEMORANDUM OPINION AND ORDER
                  GRANTING MOTION TO REMAND [ECF NO. 15]

one or more of the Defendants.” Id. at ¶ 25. In the area where

Plaintiff Gasper fell, one or more of the Defendants named in this

action had performed work and left “collapsible duct tubing, cords,

wires, and other debris scattered over the floor.” Id. at ¶ 20. In

the ducting were small looped wires used to hang the ducting, and

such wires posed a tripping hazard to anyone stepping over the

ducts to enter the work area. Id. at ¶¶ 21-25.

      Plaintiffs argue that Plaintiff Gasper was injured due to the

Defendants’ negligence in failing to remove the duct tubing, cords,

wires, and other debris from the area where Plaintiff Gasper was

performing work, and also in failing to warn Plaintiff Gasper of

the hazard. Id. at ¶¶ 30-34. Plaintiffs argue vicarious liability

against the Weyerhaeuser defendants for the actions and omissions

of   its   employees,   including   Defendant   Corder,   by    way   of   the

doctrine of respondeat superior. Id. at ¶ 39.

      In the Complaint, Plaintiffs assert the following causes of

action.

            (I)       Negligence – Defendants Swick & Son Maintenance

                      Specialists, Inc d/b/a Chesapeake Mechanical &

                      Coatings; Conway-Phillips Holding, LLC, Process

                      Combustion Corporation; John Does 1-5, and XYZ

                      Corporations 1-5,

            (II)      Negligence     –     Defendants          Weyerhaeuser,

                      Weyerhaeuser NR, and Corder, and

                                     9
Case 1:20-cv-00212-TSK Document 39 Filed 04/28/21 Page 10 of 23 PageID #: 409
                     MEMORANDUM OPINION AND ORDER
                GRANTING MOTION TO REMAND [ECF NO. 15]

            (III)     Loss of Consortium – All Defendants.

      Plaintiffs     argue    damages    due    to    the    alleged    injuries.

Specifically,       Plaintiffs     request     past    medical    expenses      for

Plaintiff   Gasper’s       injuries,    totaling      $60,391.00,      and   future

medical expenses in an amount presently indeterminable. Id. at ¶

61. Plaintiffs further request the loss of past and future wages.

Id. at ¶ 62. Plaintiffs request money damages to compensate for

Plaintiff Gasper’s past, present, and future pain and suffering,

Plaintiff Andy Foster’s loss of consortium, and interest, costs,

and other expenses incurred by the Plaintiffs. Id. at ¶¶ a-f.



                                 IV.   DISCUSSION

      The Court finds that Chesapeake has failed to demonstrate by

a   preponderance     of   the   evidence    that     the   parties    herein   are

diverse; therefore, the Court GRANTS Plaintiffs’ Motion to Remand.

ECF No. 15. First, removal is timely as Chesapeake timely filed

the Notice of Removal pursuant to 28 U.S.C. § 1446(b)(2)(B) on

August 25, 2020. ECF No. 1.

      A. Amount in Controversy 1

      While the amount in controversy is not challenged here, the

Court finds that the $75,000.00 amount in controversy is satisfied.



1
 Plaintiffs did not challenge the amount in controversy prong of
the analysis in their Motion to Remand. Nonetheless, the Court,
mindful of the need to assess if jurisdiction exists, is satisfied
this requirement is met in this matter.
                                10
Case 1:20-cv-00212-TSK Document 39 Filed 04/28/21 Page 11 of 23 PageID #: 410
                       MEMORANDUM OPINION AND ORDER
                  GRANTING MOTION TO REMAND [ECF NO. 15]

28 U.S.C. § 1332. In Chesapeake’s Notice of Removal, it states

that    Plaintiffs      have       submitted       a    paid     report         of   Workers

Compensation benefits in the amount of $79,480.78. ECF No. 1, ¶

11. Chesapeake also points to a prior settlement demand in support

of its assertion the amount in controversy is satisfied here.

Chesapeake    represents       to     the    Court     that    prior       to   filing   the

lawsuit, Plaintiffs made a settlement demand to Defendants of

$950,000.00.      Id.    at    ¶    13.     This   Court      has    previously         found

settlement discussions germane to the issue presented here. See

Gillis v. Bayview Loan Servicing, LLC, No. 2:18-CV-57, 2018 WL

4183255     (N.D.W.     Va.    Aug.    15,     2018);      see      also    Grinell      Mut.

Reinsurance Co. v. Haight, 697 F.3d 582, 585 (7th Cir. 2012)

(“Although settlement negotiations are not admissible at trial

pursuant to Federal Rule of Evidence 408 to prove liability for or

invalidity of the claim or its amount, they can be considered ‘to

show the stakes’ when determining whether the amount in controversy

is met.”).        Plaintiffs may not avoid federal court via removal

jurisdiction claiming the amount in controversy is unsatisfied

after establishing a potential value of their claims of their own

volition.    Nor are courts required to ignore such clear indicators

when analyzing an issue as critical as jurisdiction.

       In   the    Complaint,       Plaintiffs         specifically         request      past

medical     expenses     for       Plaintiff       Gasper’s      injuries,           totaling

$60,391.00, and future medical expenses in an amount presently

                                             11
Case 1:20-cv-00212-TSK Document 39 Filed 04/28/21 Page 12 of 23 PageID #: 411
                     MEMORANDUM OPINION AND ORDER
                GRANTING MOTION TO REMAND [ECF NO. 15]

indeterminable. Compl., ECF No. 1-1, ¶ 61. Further, Plaintiffs

allege the loss of past and future wages. Id. at ¶ 62. Plaintiffs

request money damages to compensate for Plaintiff Gasper’s past,

present, and future pain and suffering, Plaintiff Foster’s loss of

consortium, and interest, costs, and other expenses incurred by

the Plaintiffs. Id. at ¶¶ a-f. It is clear that Chesapeake showed

by a preponderance of the evidence that the amount in controversy

exceeds $75,000.00. 28 U.S.C. § 1332.

      B. Diversity Citizenship

      The question remaining before the Court is whether Plaintiffs

fraudulently joined Defendant Corder in this action to defeat

complete diversity among the parties. There is no question that

all parties are diverse in citizenship, except for Defendant

Corder, who is a citizen and resident of Upshur County, West

Virginia. 2 In essence, the issue before the Court whether Defendant

Corder owed an individual duty to Plaintiffs solely on the basis

of his title as Safety Manager.

       Plaintiffs allege that there is legal duty on the part of

Defendant Corder, an employee of Weyerhaeuser, to provide a safe

workplace to Plaintiff Gasper, and that the allegations in the



2  See supra, Section III.A. Plaintiffs allege Mississippi
residency, Chesapeake is a resident of Maryland, Conway-Phillips
is a resident of Pennsylvania, Process Combustion is a resident of
Pennsylvania, Weyerhaeuser defendants are residents of the state
of Washington, and Defendant Corder is a resident of Upshur County,
West Virginia.
                                12
Case 1:20-cv-00212-TSK Document 39 Filed 04/28/21 Page 13 of 23 PageID #: 412
                     MEMORANDUM OPINION AND ORDER
                GRANTING MOTION TO REMAND [ECF NO. 15]

Complaint show that there are possibilities that the Plaintiffs

can establish a cause of action against Defendant Corder, and the

case should therefore be remanded to the Circuit Court of Harrison

County.   Motion to Remand, ECF No. 15, p. 5.

      Chesapeake alleges that Plaintiffs named Chris Corder as a

defendant     for   the    sole    purpose    of    defeating     diversity

jurisdiction. Chesapeake argues that Defendant Corder was named in

the Complaint solely because of his position and title as Safety

Manager of the Weyerhaeuser plant, and that no affirmative act or

omission of negligence, or any specific facts supporting the

allegations whatsoever, has been alleged against Defendant Corder.

Response in Opposition, ECF No. 18, p. 5. In fact, Chesapeake

alleges that Plaintiffs fail to meet the pleading standards in

their Complaint as set forth in Iqbal, Twombly, and their progeny.

In the “Affidavit of Christopher Corder” submitted by Chesapeake

as an exhibit to its Notice of Removal, Defendant Corder averred

that he was employed by Weyerhaeuser NR as the “Safety Manager.”

ECF No. 1-4. He further states that he did not witness the accident

involving Plaintiff Gasper because he was not present at the

facility at the time the event occurred. Id. Defendant Corder goes

on to testify: “[w]hen I had left [the facility] the evening

before, I was not aware of any unsafe condition that existed in

the working area nor had anyone reported concern over any workplace

condition to any Weyerhaeuser personnel.” Id.

                                     13
Case 1:20-cv-00212-TSK Document 39 Filed 04/28/21 Page 14 of 23 PageID #: 413
                     MEMORANDUM OPINION AND ORDER
                GRANTING MOTION TO REMAND [ECF NO. 15]

      Federal pleading standards demand more than naked assertions

and labels and conclusions in the complaint. Ashcroft v. Iqbal,

556 U.S. 662 (2009). While a plaintiff is not required to make

“detailed   factual    allegations,”      it   must    allege    more   than   “a

formulaic recitation of the elements of a cause of action.” Id. at

679 (quoting Bell v. Twombly, 550 U.S. 544, 127 (2007)). A claim

must be plausible on its face, which means to say that the claim

must be pleaded so that the factual content allows the court to

draw the reasonable inference that the defendant is liable for the

misconduct alleged. Twombly, 550 U.S. at 556.

      In order to fully address the question before the Court, the

Court must examine the relevant West Virginia law governing the

tort of negligence. To establish a prima facie case of negligence

in West Virginia, a plaintiff must show that “the defendant has

been guilty of some act or omission in violation of a duty owed to

the plaintiff. No action for negligence will lie without a duty

broken.” Syl. Pt. 1, Parsley v. General Motors Acceptance Corp.,

280 S.E.2d 703 (W. Va. 1981). Duty “is measured by the scope of

the risk which negligent conduct foreseeably entails.” Thompson v.

Quality Carriers, Inc., No. 5:14CV127, 2015 WL 1880365, *1, *4

(N.D.W.   Va.   Apr.   25,   2015)   (internal        citation   omitted).     In

determining whether resulting harm was foreseeable, a Court must

ask the following question: “[W]ould the ordinary man in the

defendant’s position, knowing what he knew or should have known,

                                     14
Case 1:20-cv-00212-TSK Document 39 Filed 04/28/21 Page 15 of 23 PageID #: 414
                     MEMORANDUM OPINION AND ORDER
                GRANTING MOTION TO REMAND [ECF NO. 15]

anticipate that harm of the general nature of that suffered was

likely to result?” Syl. Pt. 3, Sewell v. Gregory, 371 S.E.2d 82

(W. Va. 1988).

      The determination of whether a defendant owes a duty to the

plaintiff is a matter of law for the Court. Jack v. Fritts, 457

S.E.2d 431, 435 (W. Va. 1995). Chesapeake states, pursuant to West

Virginia Code § 21-3-1, that a duty to provide a safe workplace

lies with the employer and property owner:

      Every employer shall furnish employment which shall be
      reasonably safe for the employees therein engaged and
      shall furnish and use safety devices and safeguards, and
      shall adopt and use methods and processes reasonably
      adequate to render employment and the place of
      employment safe, and shall do every other thing
      reasonably necessary to protect the life, health,
      safety, and welfare of such employees: Provided, That as
      used in this section, the terms "safe" or "safety" as
      applied to any employment, place of employment, place of
      public assembly or public building, shall include,
      without being restricted hereby, conditions and methods
      of sanitation and hygiene reasonably necessary for the
      protection of the life, health, safety, or welfare of
      employees or the public.

      Every employer and every owner of a place of employment,
      place of public assembly, or a public building, now or
      hereafter constructed, shall so construct, repair and
      maintain the same as to render it reasonably safe.

W. Va. Code § 21-3-1 (emphasis added). However, as Plaintiffs point

out, it is settled law that

      “[a]n employee may be held personally liable for torts
      against third parties. The fact that an individual is
      acting as an employee does not relieve that person of
      liability.   An   employee's   personal   liability   is
      independent of the employment relationship, and the fact
      that the employer may be held liable under the doctrine

                                     15
Case 1:20-cv-00212-TSK Document 39 Filed 04/28/21 Page 16 of 23 PageID #: 415
                     MEMORANDUM OPINION AND ORDER
                GRANTING MOTION TO REMAND [ECF NO. 15]

      of respondeat superior does not of itself relieve the
      employee of liability.”

30 C.J.S. Employer—Employee § 254. Further, the Supreme Court of

Appeals of West Virginia in Musgrove v. Hickory Inn, Inc. describes

the doctrine of respondeat superior: “An agent or employee can be

held personally liable for his own torts against third parties and

this personal liability is independent of his agency or employee

relationship. Of course, if he is acting within the scope of his

employment,    then   his   principal     or   employer   may   also   be   held

liable.” Syl Pt. 3, Musgrove v. Hickory Inn, Inc., 281 S.E.2d 499,

500 (W. Va. 1981). In essence, the doctrine of respondeat superior

imposes liability on an employer “for the negligent acts of an

employee committed while the employee was acting within the scope

[of employment].” Dunn v. Rockwell, 689 S.E.2d 255, 274 (W. Va.

2009).

      Importantly, “[e]mployees in West Virginia are not relieved

of tort liability by the application of respondeat superior, even

when acting in the scope of their employment.” McKean v. Wal-Mart

Stores, Inc., No. 2:05-0176, 2005 WL 1785260, *1, *3 (S.D.W. Va.

July 26, 2005) (citing Musgrove, 281 S.E.2d at 501); see also State

ex rel. Bumgarner v. Sims, 79 S.E.2d 277, 289 (W. Va. 1953) (“In

this jurisdiction a joint action of tort may be instituted against

a master and servant in a case in which the plaintiff’s injuries

were occasioned solely by the negligence of the servant, and the


                                     16
Case 1:20-cv-00212-TSK Document 39 Filed 04/28/21 Page 17 of 23 PageID #: 416
                        MEMORANDUM OPINION AND ORDER
                   GRANTING MOTION TO REMAND [ECF NO. 15]

only ground for holding the master liable is that furnished by the

doctrine of respondeat superior.”). The United States District

Court of the Southern District of West Virginia, in a determining

an issue similar to the instant issue before this Court, concluded

that “[i]t . . . appears that the West Virginia Supreme Court may

recognize a cause of action against a management level employee

charged with some responsibility for maintaining the premises.”

McKean, 2005 WL 1785260 at *3. The McKean Court, in granting the

plaintiff’s motion to remand the case to the Circuit Court of

Kanawha     County,       answered    the    following   question     in    the

affirmative: “whether plaintiffs have sufficiently pled a cause of

action against this particular manager, defendant Smailes.” Id.

The McKean Court relied on defendant Smailes’s affidavit, in part,

stating that it showed an affirmative duty on the part of defendant

Smailes to check the operation of a bay door, which was at issue

in   the   case.    Id.   In   the   affidavit,   Smailes   stated   that   she

“inspected the bay doors, including the one in question, when and

if there was a problem” and that she “was not present at the time

of the accident, was not on notice of any problem with the door,”

and “did not maintain the door when and if there were problems.”

Id. The Court noted that it may be true that defendant Smailes’s

duties regarding the bay door are in question, but “[i]n evaluating

remand motions, the court is directed to view all facts in the



                                        17
Case 1:20-cv-00212-TSK Document 39 Filed 04/28/21 Page 18 of 23 PageID #: 417
                     MEMORANDUM OPINION AND ORDER
                GRANTING MOTION TO REMAND [ECF NO. 15]

light most favorable to plaintiffs, and Smailes’s own affidavit

shows that there exist questions of fact as to her duties.” Id.

      Here, to support the negligence theory, Plaintiffs pleaded

paragraphs 38-52, under Count II of the Complaint, specifically

against the Weyerhaeuser defendants and Defendant Corder:

           38. Plaintiffs reallege and incorporate herein all
      of the allegations contained within the Complaint as if
      the same were reprinted herein verbatim.
           39. The Weyerhaeuser defendants are vicariously
      liable for the actions and omissions of its employees,
      agents, and/or servants, including, but not limited to
      Defendant Corder, pursuant to the doctrine of Respondent
      [sic] Superior.
           40. At all times relevant to this Complaint,
      Defendants were charged with the affirmative duty and
      obligated by law to provide Plaintiff Gasper with a safe
      place to work that complied with all state, federal, and
      industry established safety standards.
           41. Defendants breached their affirmative duty and
      legal obligation to provide Plaintiff Gasper with a safe
      place to work that complied with all state, federal, and
      industry established safety standards, by failing to
      ensure that the collapsible duct tubing, cords, wires,
      and other debris scattered over the floor were removed
      prior to other workers working in the area.
           42.   In   addition,  Defendants   breached   their
      affirmative duty and legal obligation to provide
      Plaintiff Gasper with a safe place to work that complied
      with all state, federal, and industry established safety
      standards, by failing to ensure that the collapsible
      duct tubing, cords, wires, and other debris scattered
      over the floor were adequately marked and/or barricaded.
           43. Further, Defendants breached their affirmative
      duty and legal obligation to provide Plaintiff Gasper
      with a safe place to work that complied with all state,
      federal and industry established safety standards, by
      violating   federal   safety   laws   and   regulations,
      including, but not necessarily limited to:
           a. 29 CFR 1910.22;
           b. 29 CFR 1910.144;
           c. 29 CFR 1910.145;
           d. 29 CFR 1926.20;

                                     18
Case 1:20-cv-00212-TSK Document 39 Filed 04/28/21 Page 19 of 23 PageID #: 418
                     MEMORANDUM OPINION AND ORDER
                GRANTING MOTION TO REMAND [ECF NO. 15]

           e. 29 CFR 1926.25;
           f. 29 CFR 1926.200;
           44.    Furthermore,   Defendants   breached   their
      affirmative duty and legal obligation to provide
      Plaintiff Gasper with a safe place to work that complied
      with all state, federal, and industry established safety
      standards, by failing to take proper precautions to
      prevent unsafe hazards including duct tubing, cords,
      wires, and other debris in an active work area or to
      otherwise   maintain   the  areas   where  people   were
      traversing in a safe manner.
           45. The acts and omissions of Defendants described
      in the aforementioned paragraphs herein constitute
      negligence.
           46. In addition to, and/or in the alternative,
      Defendants Weyerhaeuser as the owner and/or occupier of
      the premises, owed to Plaintiff the duty of providing a
      reasonable safe place to work, as well as the duty to
      exercise ordinary and reasonably care for her safety.
           47. In addition to, and/or in the alternative, on
      the aforesaid date, Defendants failed to provide
      Plaintiff Gasper with a reasonably safe place to work
      and negligently failed to exercise ordinary and
      reasonable care for her safety.
           48. In addition to, and/or in the alternative,
      Defendants retained supervision and control of the job
      that was being performed, and upon information and
      ballet conducted numerous supervisory visits and oversaw
      the performance of any type of work being done and
      further retained the right to modify and did modify the
      operations and performance of the work.
           49. In addition to, and/or in the alternative,
      Defendants retained supervision and control of the job
      site upon which Plaintiff Gasper was injured and
      conducted numerous supervisory visits and oversaw the
      performance and type of work being done and further
      retained the right to modify the operations and
      performance of the work.
           50. In addition to, and/or in the alternative,
      Defendants further breached their duty to Plaintiff by
      not complying with the safety laws of the State of West
      Virginia and of the United States of America, and the
      rules and regulations promulgated thereunder, and failed
      to protect Plaintiff while upon the premises which were
      owned, occupied and controlled by Defendant, or in its
      exercise of reasonable care, should have known that
      injury or death might result as a direct and probable

                                     19
Case 1:20-cv-00212-TSK Document 39 Filed 04/28/21 Page 20 of 23 PageID #: 419
                     MEMORANDUM OPINION AND ORDER
                GRANTING MOTION TO REMAND [ECF NO. 15]

      consequence of the performance of the work if reasonable
      care was not exercised.
           51. In addition to, and/or in the alternative,
      Defendants knew, or in the exercise of reasonable care,
      should have known, that the work being performed was
      intrinsically dangerous, in nature, and the Defendants
      were under a continuing duty to exercise reasonable care
      to prevent dangerous practices which could result in
      injury or death to persons working in or about the
      premises under their control and supervision.
           52. In addition to and/or in the alternative,
      Defendants by and through its agents and employees,
      including, but not necessarily limited to Defendant
      Corder, knew or had reason to know that the working
      conditions to which Plaintiff was subjected created a
      high risk for injury or death and that such conditions
      violated the safety laws of the State of West Virginia
      and the United States of America, and knowing this, said
      Defendants failed to take reasonable precautions to
      prevent and prohibit such activity.

Compl., ECF No. 1-1, ¶¶ 38-52.

      Here, it is more than possible for Plaintiffs to maintain the

negligence action as pleaded against Defendant Corder as the Safety

Manager for the site at issue. Plaintiffs’ charges against the

Weyerhaeuser defendants and Defendant Corder seem to sufficiently

plead joint, or joint and several, liability under the negligence

theory.   Compl.,    ECF   No.    1-1,    ¶¶    38-52.   Because     Plaintiffs’

allegations     against    Defendant          Corder   are   more    than   bare

assertions,    and   are   each   plausible       on   its   face,   Plaintiffs’

Complaint surpasses the pleading standards as outlined in Twombly

and Iqbal. Specifically, under Count II “Negligence” against the

Weyerhaeuser defendants and Defendant Corder, Plaintiffs pleaded

respondeat superior in Paragraph 39. Id. at ¶ 39. As West Virginia


                                         20
Case 1:20-cv-00212-TSK Document 39 Filed 04/28/21 Page 21 of 23 PageID #: 420
                     MEMORANDUM OPINION AND ORDER
                GRANTING MOTION TO REMAND [ECF NO. 15]

case law clearly shows, the Supreme Court of Appeals of West

Virginia recognizes such negligence claims against an employer and

employee. Notably, the Court recognizes a cause of action against

a management level employee charged with some responsibility for

maintaining the premises. McKean v. Wal-Mart Stores, Inc., 2005 WL

1785260, *1, *3 (S.D.W. Va. July 26, 2005).

      This stage of the litigation, not being one for resolution of

any factual issues relating to Plaintiffs’ case against Defendant

Corder, is for the Court to determine whether Plaintiffs’ claim

has some possibility of success. Even taking all of Defendant

Corder’s statements contained in the affidavit as true, there is

no statement that bars the possibility that Defendant Corder, who

apparently undertook some responsibility with regard to unsafe

conditions existing in the working area in averring that he “was

not aware of any unsafe condition that existed in the working

area”, “knew or had reason to know that the working conditions to

which Plaintiff was subjected created a high risk for injury” as

alleged in Plaintiffs’ Complaint. ECF No. 1-4; Compl., ECF No. 1-

1, ¶ 52. Defendant Corder, if even to a minute degree, contemplates

knowing or having an awareness of unsafe conditions in the working

area as Safety Manager for the work site.

      While the duty lies with the employer and property owner to

provide for a reasonably safe workplace pursuant to West Virginia

Code § 21-3-1, the Court finds Plaintiffs have pleaded a plausible

                                     21
Case 1:20-cv-00212-TSK Document 39 Filed 04/28/21 Page 22 of 23 PageID #: 421
                       MEMORANDUM OPINION AND ORDER
                  GRANTING MOTION TO REMAND [ECF NO. 15]

claim against Defendant Corder under their negligence theory.

Notably, West Virginia case law shows that claims against a company

and its employees can go hand in hand: “[w]here, in an action for

personal injuries, plaintiff seeks to recover damages against a

master and his employee, liability of the master is not predicated

solely upon the employee’s negligence, but upon the negligence of

another employee, or that of the employer himself, a verdict

against    the    employer   and    exonerating    the      employee    is    not

inconsistent.” Syl. Pt. 4, Humphrey v. Virginian Ry. Co., 54 S.E.2d

204 (W. Va. 1948).

The Court is mindful of the West Virginia Legislature limiting an

employee’s liability in certain situations, such as the immunity

granted to employees under the Workers’ Compensation statute. See

W. Va. Code § 23-2-6a. However, this Court is unaware of a statute

in   the   West   Virginia   Code   which    limits   the       liability    of    a

supervisory employee’s negligence in this setting. Because there

is no provision of West Virginia law limiting the liability of an

employee such as Defendant Corder, and the negligence claims

alleged    against   him   are   plausible   and   show     a   possibility       of

success, Chesapeake has failed to show fraudulent joinder of

Defendant Corder. For all the reasons stated herein, there remains

a “glimmer of hope” that Plaintiffs will succeed against Defendant

Corder; therefore, complete diversity is not present here and



                                      22
Case 1:20-cv-00212-TSK Document 39 Filed 04/28/21 Page 23 of 23 PageID #: 422
                     MEMORANDUM OPINION AND ORDER
                GRANTING MOTION TO REMAND [ECF NO. 15]

remand is required. See Mayes v. Rapoport, 198 F.3d 457, 466 (4th

Cir. 1999).

                               V.    CONCLUSION

      For the reasons discussed above, the Motion to Remand is

GRANTED [ECF No. 15].        This action is hereby REMANDED to the

Circuit Court of Harrison County, West Virginia.

      It is so ORDERED.

      The Clerk of this Court is directed to transmit copes of this

Order to all counsel of record and the Circuit Clerk of Harrison

County.

      DATED: April 28, 2021


                                          /s/ Thomas S. Kleeh
                                          THOMAS S. KLEEH
                                          United States District Judge




                                     23
